DETAILED ACTION
Applicant canceled claim 1 and added new claim 2 in the preliminary amendment dated 4/9/2022.
Claim 2 is pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,237,594. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite limitation regarding the receiving attach messages, transmitting a second message requesting to activate context for a default bearer, determining whether a predetermined time has passed; and terminating/aborting network attachment procedure if a third message has not been received within the predetermined time, where the third message indicates that the context for the default bearer is activated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qualcomm Europe, “Update on default bearer context activation” (http://www.3gpp.org/DynaReport/TDocExMtg--C1-53--26747.htm, May 2009) (C1-081672) in view of Qualcomm Europe, “Update on Timer section” (http://www.3gpp.org/DynaReport/TDocExMtg--C1-53--26747.htm, May 2009) (C1-081994) and further in view of 3GPP TS 24.301 V0.4.0.

With regards to Claim 2, C1-081672 teaches a communication method, comprising: receiving a first message from a user equipment, the first message requesting to attach the user equipment to a network (i.e., The default EPS bearer context activation procedure is initiated by the network as a response to the PDN CONNECTIVITY REQUEST message from the UE (see subclause 6.5.1). The default bearer context activation procedure can be part of the attach procedure, Section 6.4.1.1 General); transmitting, from a device in a Mobile Management Entity (MME), a second message, the second message comprising a request to activate a context for a default bearer (i.e., The MME shall initiate the default bearer context activation procedure by sending an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message and enter the state BEARER CONTEXT ACTIVE PENDING.  When the default bearer is activated as part of the attach procedure, the MME shall always send the ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST message together with ATTACH ACCEPT, Section 6.4.1.2 Default EPS bearer context activation initiated by the network).

However, CI-081672 does not explicitly disclose determining that a predetermined time has passed; aborting, by the device in the MME, a network attachment procedure if a third message has not been received within the predetermined time; wherein the third message indicates that the context for the default bearer is activated. 

	C1-081994 does teach determining that a predetermined time has passed (i.e., Table 10.3.2., T34aa timer has a timer value); aborting, by the device in the MME, a network attachment procedure if a third message has not been received within the predetermined time (i.e., Table 10.3.2: EPS session management timers – network side; T34aa entry, see Note 1 as well); and wherein the third message indicates that the context for the default bearer is activated (i.e., Table 10.3.2, T34aa, Normal Stop – Activate Default EPS BEARER CONTEXT received message) in order to limit the number of retransmissions of bearer resource allocation requests.  Therefore, based on C1-081672 in view of C1-081994, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of C1-081994 with the system of C1-081672 in order to limit the number of retransmissions of bearer resource allocation requests.

C1-081672 and C1-081672 do not explicitly a disclose device in a Mobile Management Entity (MME).  However, 3GPP does teaches a device in a Mobile Management Entity (MME) (i.e., The MME shall initiate the default bearer context activation procedure by sending an ACTIVATE DEFAULT EPS BEARER CONTEXT REQUEST, Section 6.4.1.2; Upon receipt of the ACTIVATE DEDICATED EPS BEARER CONTEXT REJECT message in state BEARER CONTEXT ACTIVE PENDING, the MME shall stop the timer T3485, enter the state BEARER CONTEXT INACTIVE and abort the dedicated EPS bearer context activation procedure, Section 6.4.2.4 ) in order to establish a default EPS bearer context between the UE and the EPC. Therefore, based on C1-081672 in view of C1-081994 and further in view of 3GPP, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of 3GPP with the system of C1-081672 and C1-081672) in order to establish a default EPS bearer context between the UE and the EPC.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 10, 2022